FILED
                                                                             Oct 26 2016, 8:48 am

                                                                                   CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Ray L. Szarmach                                            Gregory F. Zoeller
      Merrillville, Indiana                                      Attorney General of Indiana

                                                                 Kyle Hunter
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      George D. Jones,                                           October 26, 2016
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 89A01-1604-MI-937
              v.                                                 Appeal from the Wayne Superior
                                                                 Court
      State of Indiana, et al.,                                  The Honorable Darrin M.
      Appellee-Plaintiff.                                        Dolehanty, Judge
                                                                 Trial Court Cause No.
                                                                 89D03-1602-MI-6



      Altice, Judge.


                                                 Case Summary


[1]   George D. Jones appeals the denial of his petition for specialized driving

      privileges, which he filed about six and a half years after having his Indiana

      Court of Appeals of Indiana | Opinion 89A01-1604-MI-937 | October 26, 2016                      Page 1 of 6
      driver’s license suspended for life by the trial court. On appeal, Jones contends

      that the trial court improperly denied his petition. Jones asks that we remand

      the case to the trial court with instructions to stay the lifetime suspension and

      issue specialized driving privileges with the condition that he be required to use

      a photo/video ignition interlock device.


[2]   We affirm.


                                        Facts & Procedural History


[3]   In 2009, Jones pled guilty to class D felony operating a motor vehicle after

      being suspended as a habitual traffic violator (Count I) and class D felony

      operating a vehicle while intoxicated (OWI) with a prior OWI conviction

      within five years (Count II). Pursuant to the plea agreement, on July 27, 2009,

      the trial court sentenced Jones on Count I to three years in prison and

      suspended Jones’s license to drive for life. On Count II, Jones was sentenced to

      a concurrent term of three years in prison and his license to drive was

      suspended for two years.


[4]   After his release from prison in 2010, Jones moved to Mississippi and began

      working for a roofing company as a laborer. He is now the operations manager

      of the company’s Biloxi, Mississippi location. Jones is being considered for a

      promotion, which would require a driver’s license and regular travel between

      Mississippi and Louisiana. He cannot obtain a Mississippi driver’s license

      without first having his driving privileges restored in Indiana.



      Court of Appeals of Indiana | Opinion 89A01-1604-MI-937 | October 26, 2016   Page 2 of 6
[5]   On February 17, 2016, Jones, then age thirty-six, filed a verified petition for

      specialized driving privileges1 with the trial court that had previously suspended

      his driving privileges for life. Jones alleged, among other things, that he has

      had no contact with the criminal justice system since his release from prison

      and has had no driving violations. Additionally, he noted that he has recently

      obtained sole physical custody of his two young children. 2 Jones asserted that

      specialized driving privileges were necessary in order for him to work and

      properly care for his children.


[6]   On March 23, 2016, the trial court held a hearing on the petition. At the

      hearing, Jones presented evidence that he had recently obtained automobile

      liability insurance. He also provided the court with his driving routes for work,

      the grocery, and the doctor. The State presented no evidence at the hearing and

      made no recommendation to the trial court. After discussing the viability and

      enforceability of using an ignition interlock device with photo or video

      capability, the trial court took the matter under advisement.




      1
       Jones brought his petition pursuant to Ind. Code § 9-30-16-4, but this statute applies only to suspensions by
      administrative action, not court order. His petition is more aptly considered under I.C. § 9-30-16-3, a similar
      provision that addresses petitions for specialized driving privileges for suspensions ordered by a court.
      Further, we observe that Jones did not file a petition for rescission of his suspension order and reinstatement
      of driving privileges under I.C. § 9-30-10-14.1, which deals with petitions regarding lifetime suspensions for
      habitual traffic violators. Because the issue has not been raised on appeal, we will not address the interplay
      between I.C. § 9-30-10-14.1 and I.C. § 9-30-16-3.
      2
          Legal custody remained with the Perry County Department of Family and Children Services in Mississippi.


      Court of Appeals of Indiana | Opinion 89A01-1604-MI-937 | October 26, 2016                          Page 3 of 6
[7]   The trial court issued an order denying the petition on March 29, 2016. The

      order provided in pertinent part:


              This matter was before the Court for hearing on a Petition for
              Specialized Driving Privileges. Having considered the evidence
              presented, and having taken the matter under advisement, the
              Court concludes that the Petition should be denied.

              The Petitioner works as the “Operations Manager” for a
              construction-related business based in Mississippi, having worked
              his way up the corporate ladder. The Petitioner has resided
              outside of Indiana for six (6) years. The Petitioner’s job duties
              take him regularly throughout the states of Mississippi and
              Louisiana. The Petitioner’s driving privileges were forfeited for
              life, on or about July 27, 2009, following conviction for
              Operating a Vehicle After Suspension as an Habitual Traffic
              Violator. The Petitioner has been twice convicted for OWI-related
              offenses in the State of Indiana. The Petitioner’s Indiana BMV record
              reflects approximately twenty-seven (27) traffic-related convictions, dating
              back to 1997.

              Based upon these findings, the Court concludes that it is not
              reasonable to craft an order granting specialized privileges that
              can be reasonably enforced by the Court, yet still meet the needs
              of the Petitioner, without compromising public safety.

      Appendix at 22 (emphasis supplied). Jones appeals from this order.


                                           Discussion & Decision




      Court of Appeals of Indiana | Opinion 89A01-1604-MI-937 | October 26, 2016         Page 4 of 6
[8]    Jones acknowledges that the decision to grant or deny a petition for specialized

       driving privileges is reviewable only for an abuse of discretion.3 See Lambert v.

       Shipman, 53 N.E.3d 1198, 1202 (Ind. Ct. App. 2016). An abuse of discretion

       will be found only where the trial court’s decision is clearly against the logic

       and effect of the facts and circumstances before the court or if the court has

       misinterpreted the law. See Huntington Nat’l Bank v. Car-X Assoc. Corp., 39

       N.E.3d 652, 655 (Ind. 2015). On review, we neither reweigh the evidence nor

       substitute our judgment for that of the trial court. See id.; State v. Downey, 14

       N.E.3d 812, 815 (Ind. Ct. App. 2014), trans. denied.


[9]    On appeal, Jones argues that he presented overwhelming evidence of

       substantial positive changes in his life since his suspension. Further, he asserts

       that enforcement of an ignition interlock system would not be difficult and that

       it could be monitored in Mississippi the same as it would be in Indiana.


[10]   We cannot conclude that the trial court abused its broad discretion in this case.

       As observed by the trial court, Jones is a habitual traffic violator with

       approximately twenty-seven traffic-related convictions since 1997 and two OWI

       convictions in 2004 and 2009. He currently resides in Mississippi, a substantial

       distance away from Indiana, and his request suggests that he will be driving

       regularly in Mississippi and Louisiana and occasionally with two small




       3
         The trial court’s almost unfettered discretion is evidenced by I.C. § 9-30-16-3’s silence as to when a petition
       for specialized driving privileges is sufficient and a petitioner is entitled to such privileges. See B.Z. v. State,
       943 N.E.2d 384, 389-90 (Ind. Ct. App. 2011). Indeed, the Legislature has provided no statutory standard
       under which a trial court must review such a petition.

       Court of Appeals of Indiana | Opinion 89A01-1604-MI-937 | October 26, 2016                               Page 5 of 6
       children. The trial court’s concerns about enforceability and public safety under

       the specific circumstances of this case4 support its decision to deny Jones’s

       petition. We reject the invitation to reweigh the evidence and substitute our

       judgment for that of the trial court.


[11]   Judgment affirmed.


[12]   Bradford, J. and Pyle, J., concur.




       4
         Contrary to Jones’s suggestion on appeal, the trial court did not interpret the statute to necessarily preclude
       granting specialized driving privileges to out-of-state petitioners. The record establishes that the trial court
       thoroughly considered enforceability concerns in light of the particular circumstances presented in this case.

       Court of Appeals of Indiana | Opinion 89A01-1604-MI-937 | October 26, 2016                            Page 6 of 6